     Case 2:19-cv-00184-TLN-DB Document 62 Filed 09/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11

12

13   KENNETH HILL,                                      2:19-cv-0184-TLN-DB
14                                           Plaintiff, ORDER
15                  v.
16
     Y. AYALA,
17
                                          Defendant.
18

19

20         Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

21   1983. Plaintiff alleges that defendant discriminated against him based on plaintiff’s participation

22   in a mental health program when he sought family visits and a job. On March 2, 2020, this court

23   issued a Discovery and Scheduling Order (“DSO”) setting a deadline of July 2, 2020 for the

24   parties to conduct discovery and a deadline of October 2, 2020 for the filing of dispositive

25   motions. On July 2, defendant moved to continue those deadlines by 120-days because she was

26   unable to depose plaintiff due to restrictions on prisoner movement to address the spread of the

27   COVID-19 virus. This court held that defendant failed to demonstrate the need for a 120-day

28
      Case 2:19-cv-00184-TLN-DB Document 62 Filed 09/18/20 Page 2 of 3

 1   extension of time. This court extended the deadlines to September 15 for discovery and to

 2   December 2 for dispositive motions. (ECF No. 54.)

 3          Defendant now seeks a second extension of the discovery and dispositive motion deadlines.

 4   Defendant states that she remains unable to depose plaintiff and seeks a 90-day extension of the

 5   deadlines. Defendant does not, however, provide support for her asserted inability to conduct a

 6   deposition by video or other remote means. Defendant cites only to the June 16, 2020 letter from

 7   the California Department of Corrections and Rehabilitation (“CDCR”) that she cited in her prior

 8   motion for extensions of the deadlines. That letter asks only that attorneys representing

 9   defendants in prisoner actions seek extensions of time for any inmate appearances through August

10   30, 2020 to permit CDCR the opportunity to obtain the equipment and create procedures for

11   video appearances by inmates. (See ECF No. 61-1 at 9.) This court is aware that California State

12   Prison-Sacramento, where plaintiff is housed, has had the necessary equipment for inmate

13   participation in legal proceedings by video or Zoom for some time.

14          Defendant fails to show she has attempted to schedule a deposition for plaintiff. She states

15   only that she “anticipates” that it will be difficult to do so. This is simply insufficient to

16   demonstrate good cause for a 90-day extension of time. This court will grant defendant a 30-day

17   extension of the deadlines. If that time is insufficient, defendant must make an adequate showing

18   of cause for any additional extension of time.

19          Accordingly, IT IS HEREBY ORDERED as follows:

20          1. Defendant’s motion to modify the Discovery and Scheduling Order (ECF No. 61) is
21   granted in part.

22          2. The deadline for discovery, including motions to compel discovery, is continued to

23   October 20, 2020.

24          3. The deadline for filing dispositive pre-trial motions is continued to January 4, 2021.

25   ////

26   ////
27   ////

28
      Case 2:19-cv-00184-TLN-DB Document 62 Filed 09/18/20 Page 3 of 3

 1           4. In all other respects, the court’s March 2, 2020 Discovery and Scheduling Order remains

 2   the same.

 3   Dated: September 17, 2020

 4

 5

 6

 7

 8

 9

10

11   DLB:9
     DB/prisoner-civil rights/hill0184.dso eot(2)
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
